Exhibit 10.12

LOGO [g95001img001.jpg]

P.O. Box 1387 • Warsaw, Indiana 46581-1387 • (574) 267-6144

March 7, 2008

Mr. Richard E. Lundin

Da-Lite Screen Company, Inc.

3100 N. Detroit St.

Warsaw, IN 46581-0137

Dear Mr. Lundin:

Based on our review of the most recent financial information presented to us, we
at Lake City Bank are pleased to inform you of our commitment to provide you
with the following unsecured borrowing arrangement:

 

BORROWER:   Da-Lite Screen Company, Inc. AMOUNT:   15,000,000.00 RATE:   The
interest rate to apply to this commitment is the National Prime Rate as
announced from time to timeand adjusted on a same day change basis. (The
National Prime Rate today is six (6.0%) percent.)   Accrued interest shall be
due and payable on the first day of each month throughout the term of this loan.
  Interest shall accrue on the basis of a three hundred-sixty (360) day year and
be paid for the actual numberof days outstanding. Borrower may pre-pay the
outstanding principal of this note, in whole or in part, atany time without
premium or penalty of any kind. TERMS:   A two year revolving line of credit to
Mature May 2010. Interest payable monthly by automatic draft. COLLATERAL:  
Unsecured GUARANTEES:   None PURPOSE:   Fund working capital needs and other
proper corporate purposes. FEES:   Loan commitment fee of $75,000 will be due
upon acceptance of this commitment letter. OTHER:   1)    This commitment shall
be subject to and cross-defaulted with all the terms, conditions, and covenants
as set forth in the offering memorandum for the $160,000,000 Da-Lite Screen
Company, Inc. senior note financing.   2)    Annual CPA audited financial
statements on Da-Lite Screen Company, Inc. are to be submitted to the Bank
within 120 days after the close of each fiscal year end.   3)    Any other
financial information concerning Da-Lite Screen Company, Inc. as may be
reasonably requested from time to time will be submitted to Lake City Bank.
Additionally, the Bank agrees to treat all such information as confidential.



--------------------------------------------------------------------------------

Accounting terms shall be construed in accordance with GAAP (Generally Accepted
Accounting Principles.) In addition, by executing this letter, and closing the
loan, you signify there has been, to the date hereof, no material or adverse
change in the financial information that you have most recently provided to Lake
City Bank.

Notwithstanding the foregoing, a condition precedent to any obligation of the
Bank to close or fund the loan pursuant to this commitment shall be that
Borrower shall have demonstrated to the Bank’s satisfaction in Bank’s sole
judgment, that the loan does not present environmental risks or liabilities that
are unacceptable to the Bank.

Mr. Lundin, it is our privilege to offer you this commitment and we hope to
maintain a long and mutually beneficial relationship with you. If you have any
questions, please feel free to call me at (574) 267-9135.

Should you find that the above terms and conditions meet with your approval,
please sign the enclosed copy of this letter and return it in the envelope
provided. This commitment is valid when accepted prior to April 1, 2008, with an
expiration date for its closing of May 1, 2008.

Sincerely,

 

/s/ Everett Nifong Everett Nifong Vice President Commercial Banking

Agreed and accepted this 24 day of March, 2008.

 

Da-Lite Screen Company, Inc. By:  

/s/ Richard E. Lundin

Its:   CEO